DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on May 05, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on May 05, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 7 - 9, with respect to the rejection of claim(s) 1 – 2, 4, 6 - 9 and 16 – 19 under 35 U.S.C. §102(a)(1)/(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant's arguments, see pp. 7 - 9, with respect to the rejection of claim(s) 3, 5, 10 and 15 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 20 are pending in the instant application.


Allowable Subject Matter

Claims 1 – 10 and 12 - 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an optical system, further comprising:
a baffle structure, wherein the baffle structure comprises a plurality of openings in an optically opaque material, wherein the baffle structure is arranged between the aperture array and the plurality of SiPMs such that each receiver channel comprises a respective SiPM of the plurality of SiPMs optically coupled to a respective aperture of the plurality of apertures via a respective opening in the baffle structure
as recited in claim 1; further,
a method of manufacturing an optical system, further comprising:
positioning a baffle structure comprising a plurality of openings in an optically opaque material between the monolithic SiPM array and the aperture array such that each receiver channel comprises a respective SiPM of the plurality of SiPMs optically coupled to a respective aperture of the plurality of apertures via a respective opening in the baffle structure
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818